Exhibit 10.23

 

 



2015 Executive NQSO Agreement

<Participant Full Name>

 

Dear <Participant First Name>

 

Congratulations, HMS Holdings Corp. (the “Company”) has granted you a stock
option award under the HMS Holdings Corp. Fourth Amended and Restated 2006 Stock
Plan (the “Plan”). A stock option grant gives you the right to purchase a
specific number of shares of the Company’s common stock at a fixed price,
assuming that you satisfy conditions of the Plan and the award agreement. We
would like you to have an opportunity to share in the continued success of the
Company through this stock option award under the Plan. The following represents
a brief description of your grant. Additional details regarding your award are
provided in the attached Nonqualified Stock Option Agreement (the “Grant
Agreement”) and in the Plan.

 

Stock Option Grant Summary:

 

Date of Grant November 11, 2015 Option Shares <Number of Shares Granted>
Exercise Price per Share $<XX.XX> Exercisability One-third of the Option Shares
on each of the first, second and third anniversaries of the Date of Grant.  Each
of those dates is an “Exercisability Date.” Term Expiration Date November 10,
2022

 

·You have been granted a nonqualified stock option to purchase Shares of the
Company’s common stock. The total number of Shares under your grant is in the
chart above under “Option Shares” and the price per share is under “Exercise
Price per Share.”

 

·The potential value of your stock option grant increases if the price of the
Company’s stock increases, but you also have to continue to provide services to
the Company (except as the Grant Agreement provides) to actually receive such
value. Of course, the value of the stock may go up and down over time.

 

·You can’t exercise the stock option (actually purchase the shares) until it
becomes exercisable. Your stock option becomes exercisable as provided in the
chart above under Exercisability, assuming you remain an employee of or member
of the Board of Directors of the Company and subject to the terms in the Grant
Agreement.

 

·Whether or not you decide to exercise your stock option and purchase the stock
is your decision, and, you have until the stock option expires (which will be no
later than the seventh anniversary of the Date of Grant but can end earlier in
various situations) to make that decision.

 

·Once you have purchased the Shares, you will own them and may decide whether to
hold the stock, sell the stock or give the stock to someone as a gift.

 

You can access the Merrill Lynch portal updates and information:
https://www29.benefits.ml.com/login/login.aspx. Please email IR@hms.com with any
questions.

 

 
 





HMS Holdings Corp.

Nonqualified Stock Option Grant Agreement for Executives

 

 

HMS Holdings Corp. (the “Company”) has granted you an option (the “Option”)
under the HMS Holdings Corp. Fourth Amended and Restated 2006 Stock Plan (as it
may be amended from time to time) (the “Plan”). The Option lets you purchase a
specified number (the “Option Shares”) of Shares of the Company’s common stock,
at a specified price per Share (the “Exercise Price”).

 

The individualized communication you received (the “Cover Letter”) provides the
details for your Option. It specifies the number of Option Shares, the Exercise
Price, the Date of Grant, the schedule for exercisability, and the latest date
the Option will expire (the “Term Expiration Date”).

 

The Option is subject in all respects to the applicable provisions of the Plan.
This Grant Agreement does not cover all of the rules that apply to the Option
under the Plan; please refer to the Plan document. Capitalized terms are defined
either further below in this grant agreement (the “Grant Agreement”) or in the
Plan.

 

 

 

 

 

 

 



The Plan document is available on the Merrill Lynch website. The Prospectus for
the Plan, the Company’s S-8, Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review under the Investor Relations tab on the Company’s web site. You may also
obtain paper copies of these documents upon request to the Company’s Investor
Relations department (IR@HMS.com).

 

Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, exercisability of the Option, the value
of the Company's stock or of this Option, or the Company's prospects. The
Company is not providing any advice regarding tax consequences to you or
regarding your decisions regarding the Option; you agree to rely only upon your
own personal advisors.

 

No one may sell, transfer, or distribute the Option or the securities that may
be purchased upon exercising the Option without an effective registration
statement relating thereto or an opinion of counsel satisfactory to HMS Holdings
Corp. or other information and representations satisfactory to it that such
registration is not required.

 

 

 

 

 

 

 Page 2

 



In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

 





Option Exercisability    While your Option remains in effect under the Option
Expiration section, you may exercise any exercisable portions of the Option (and
buy the Option Shares) under the timing rules of this section, provided that you
may not exercise the Option for fewer than 100 full shares at any particular
time unless fewer than 100 remain unexercised.                     The Option
will become exercisable on the schedule provided in the Cover Letter to this
Grant Agreement assuming that through each Exercisability Date, (i) if you
received the Option in your capacity as an employee of the Company, you remain
an employee or (ii) if you received the Option in your capacity as a member of
the Company’s Board, you remain a member of the Company’s Board.  Any fractional
shares will be carried forward to the following Exercisability Date, unless the
Committee selects a different treatment.  For purposes of this Grant Agreement,
employment with the Company will include employment with any Affiliate whose
employees are then eligible to receive Awards under the Plan.  Unless the
Committee determines otherwise, if an entity employing you ceases to be an
Affiliate, your employment with the Company will be treated as ended even though
you continue to be employed by that entity.                     Exercisability
will accelerate fully on your disability or death, including with respect to the
Performance Option Shares (as defined below).  For this purpose, “disability”
means permanent and total disability as defined by Section 22(e)(3) of the
Code.  Exercisability will continue and increase (until fully exercisable) over
the two years following your date of Retirement.  “Retirement” for this purpose
means cessation of service on or after attaining age 60 and completing five
years of service with the Company.               Change in Control    If a
Change in Control occurs, your Option will be treated as provided in Section 11
of the Plan if, within 24 months following the Change in Control, your
employment or service ends on a termination without cause (as determined by the
Committee or the Board), provided also that the Option will remain outstanding
for 12 months following such termination but not beyond the Term Expiration
Date.               Option Expiration   The Option will expire no later than the
close of business on the Term Expiration Date.  Unexercisable portions of the
Option expire immediately when you cease to be employed (unless you are
concurrently remaining or becoming a member of the Board, or, for a Board
member, concurrently remaining or becoming an employee of the Company).  If the
Company terminates your employment or service for cause, the Option will
immediately expire without regard to whether it is then exercisable.            
        Exercisable portions of the Option remain exercisable until the first to
occur of the following (the “Final Exercise Date”), each as defined further in
the Plan or the Grant Agreement:                       • Three months (measured
to the corresponding date in the month) after your employment (or directorship)
ends if you resign or if the Company terminates your employment or service
without cause (as determined under the Plan), except as provided above under
Change in Control          

 

 Page 3

 



      • For death or Disability, the first anniversary of the date employment or
service ends                  • For Retirement, the end of the second year
following your date of Retirement                  • The Term Expiration Date  
                  The Committee can override the expiration provisions of this
Grant Agreement.               Method of Exercise and Payment for Shares  
Subject to this Grant Agreement and the Plan, you may exercise the Option only
by providing a written notice (or notice through another previously approved
method, which could include a web-based or voice- or e-mail system) to the
Secretary of the Company or to whomever the Committee designates, received on or
before the date the Option expires.  Each such notice must satisfy whatever
then-current procedures apply to that Option and must contain such
representations (statements from you about your situation) as the Company
requires.  You must, at the same time, pay the Exercise Price using one or more
of the following methods:                 Cash/Check   cash or check in the
amount of the Exercise Price payable to the order of the Company;              
  Cashless Exercise   an approved cashless exercise method, including directing
the Company to send the stock certificates (or other acceptable evidence of
ownership) to be issued under the Option to a licensed broker acceptable to the
Company as your agent in exchange for the broker’s tendering to the Company cash
(or acceptable cash equivalents) equal to the Exercise Price and, if you so
elect, any required tax withholdings;                 Net Exercise   by delivery
of a notice of “net exercise” to or as directed by the Company, as a result of
which you will receive (i) the number of shares underlying the portion of the
Option being exercised less (ii) such number of shares as is equal to (A) the
aggregate Exercise Price for the portion of the Option being exercised divided
by (B) the Fair Market Value on the date of exercise;                 Stock   if
permitted by the Committee, by delivery of Shares owned by you, valued at their
Fair Market Value, provided (i) applicable law then permits such method of
payment, (ii) you owned such Shares, if acquired directly from the Company, for
such minimum period of time, if any, as the Committee may establish in its
discretion, and (iii) the Shares are not subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar restrictions; or                       
any combination of the above permitted forms for payment.              
Withholding   Issuing the Option Shares is contingent on satisfaction of all
obligations with respect to required tax or other required withholdings (for
example, in the U.S., Federal, state, and local taxes).  The Company may take
any action permitted under Section 14(c) of the Plan to satisfy such obligation,
including satisfying the tax obligations by (i) reducing the number of Option
Shares to be issued to you in connection with any exercise of the Option by that
number of Option Shares (valued at their Fair Market Value on the date of
exercise) that would equal all taxes required to be withheld (at their minimum
withholding levels), (ii) accepting payment of the withholdings from a broker in
connection with a Cashless Exercise of the Option or directly from you, or (iii)
taking any other action under Section 14(c) of the Plan.  If a fractional share
remains after deduction for required withholding, the Company will pay you the
value of the fraction in cash.              

 

 Page 4

 



Compliance with Law   You may not exercise the Option if the Company’s issuing
stock upon such exercise would violate any applicable Federal or state
securities laws or other laws or regulations.  You may not sell or otherwise
dispose of the Option Shares in violation of applicable law.  As part of this
prohibition, you may not use the Cashless Exercise methods if the Company’s
insider trading policy then prohibits you from selling to the market.          
                  Additional Conditions to Exercise   The Company may postpone
issuing and delivering any Option Shares for so long as the Company determines
to be advisable to satisfy the following:                       its completing
or amending any securities registration or qualification of the Option Shares or
its or your satisfying any exemption from registration under any Federal or
state law, rule, or regulation;                       its receiving proof it
considers satisfactory that a person seeking to exercise the Option after your
death is entitled to do so;                       your complying with any
requests for representations under the Plan; and                       your
complying with any Federal, state, or local tax withholding obligations.        
      Additional Representations from You   If you exercise the Option at a time
when the Company does not have a current registration statement (generally on
Form S-8) under the Securities Act of 1933 (the “Act”) that covers issuances of
shares to you, you must comply with the following before the Company will issue
the Option Shares to you.  You must —                       represent to the
Company, in a manner satisfactory to the Company’s counsel, that you are
acquiring the Option Shares for your own account and not with a view to
reselling or distributing the Option Shares; and                       agree
that you will not sell, transfer, or otherwise dispose of the Option Shares
unless:                           a registration statement under the Act is
effective at the time of disposition with respect to the Option Shares you
propose to sell, transfer, or otherwise dispose of; or                          
the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.      
       

 

 Page 5

 



No Effect on Employment or Other Relationship   Nothing in this Grant Agreement
restricts the Company’s rights or those of any of its Affiliates to terminate
your employment or other relationship at any time and for any or no reason.  The
termination of employment or other relationship, whether by the Company or any
of its Affiliates or otherwise, and regardless of the reason for such
termination, has the consequences provided for under the Plan and any applicable
employment or severance agreement or plan.       Not a Shareholder   You
understand and agree that the Company will not consider you a shareholder for
any purpose with respect to any of the Option Shares until you have exercised
the Option, paid for the shares, and received evidence of ownership.       No
Effect on Running Business   You understand and agree that the existence of the
Option will not affect in any way the right or power of the Company or its
shareholders to make or authorize any adjustments, recapitalizations,
reorganizations, or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issuance of
bonds, debentures, preferred or other stock, with preference ahead of or
convertible into, or otherwise affecting the Company’s common stock or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether or not of a similar character to those described
above.       Governing Law   The laws of the State of New York will govern all
matters relating to the Option, without regard to the principles of conflict of
laws.       Restrictive Covenants Clawback   If the Board or the Committee
determines, in its sole discretion, that you violated or are violating any of
the Restrictive Covenants set forth below under the section titled “Restrictive
Covenants,” the Option will immediately terminate without regard to whether it
is then Vested in whole or in part.  In addition, the Board or the Committee
may, in its sole discretion, require from you payment or transfer to the Company
of the Gain from the Option, where the “Gain” consists of the greatest of (i)
the value of the Option Shares on the date, within the Recovery Measurement
Period, on which you exercised the Option with respect to such Option Shares,
(ii) the value of the Option Shares received upon exercise during the Recovery
Measurement Period, as determined on the date of the request by the Committee to
pay or transfer, (iii) the gross (before tax) proceeds you received from any
sale of the Option Shares during the Recovery Measurement Period, and (iv) if
transferred without sale during the Recovery Measurement Period, the value of
the Option Shares when so transferred.  The Board or the Committee may determine
the recoupment method in its sole discretion for any portion of the Option
transferred (where permitted) before being exercised.  The “Recovery Measurement
Period” means the 12 months before the date of the determination of
violation.  The provisions in this section are essential economic conditions to
the Company’s grant of the Option to you. By acknowledging receipt of the grant
of the Option hereunder, you agree that the Company may deduct from any amounts
it owes you from time to time (such as any severance or other payments owed
following a termination of employment, as well as any other amounts owed to you
by the Company, as permitted by applicable law) to the extent of any amounts you
owe the Company under this Restrictive Covenants Clawback section.           You
acknowledge that you would not be receiving the Option described herein but for
your agreement to comply with the Restrictive Covenants.  Likewise, you
acknowledge that you would be unjustly enriched if you violate the Restrictive
Covenants, while being able to retain some or all of the Option Shares or the
gain associated with them.  Furthermore, you acknowledge and agree that the
damages for your breach of the Restrictive Covenants are not subject to
calculation and that the remedies set forth in this Restrictive Covenants
Clawback section, therefore, will only reimburse the Company for a portion of
the damage done.  For this reason, the Company shall be entitled to recover from
you any and all damages Company has suffered and, in addition, Company will be
entitled to injunctive relief.  The parties agree that the forfeiture of the
Option and payments described in this section are expressly not Company’s
exclusive or sole remedy.                 

 

 Page 6

 



      This remedy is in addition to any other remedies that the Company may have
available in law or equity with respect to breaches of the Restrictive Covenants
below.  It is also in addition to, and not in substitution for, any other
clawback policies that may be adopted from time to time, including any required
by Federal law, such as under Section 304 of the Sarbanes-Oxley Act of 2002 or
the Dodd-Frank Wall Street Reform and Consumer Protection Act.                  
    Payment is due in cash or cash equivalents within 10 days after the Board or
the Committee provides notice to you that it is enforcing this
clawback.  Payment will be calculated on a gross basis, without reduction for
taxes or commissions.  The Company may, but is not required to, accept
retransfer of shares in lieu of cash payments.               Restrictive
Covenants   In consideration of the terms of this Option and your access to
Proprietary Information (as defined below), you agree to the Restrictive
Covenants set forth below.                    Confidential Information   You
have or will be given access to and provided with sensitive, confidential,
proprietary and/or trade secret information (collectively, “Proprietary
Information”) in the course of your employment. Examples of Proprietary
Information include inventions, new product or marketing plans, business
strategies and plans, merger and acquisition targets, financial and pricing
information, software of the Company in various stages of development, including
computer programs in source code and binary code form, software designs,
specifications, programming aids (including “library subroutines” and
productivity tools), programming languages, interfaces, visual displays,
technical documentation, user manuals, data files and databases of the Company,
analytical models, customer/client lists and information, and supplier and
vendor lists and information. You agree not to disclose or use Proprietary
Information, either during or after your employment with the Company, except as
necessary to perform your duties or as the Company may consent in writing.     
              Non-competition and Non-solicitation   You agree that while the
Company employs you and for a period of 12 months after your employment ends for
any reason , you will not directly or indirectly (whether as an owner, partner,
officer, employee, director, investor, lender, consultant, independent
contractor or otherwise) do any of the following:                      (i)
     Compete.  In the geographical area where the Company does business or, at
the time your employment ends, plans to do business, you will not engage or
assist others in engaging in any business or enterprise that competes with the
Company’s business, including any business or enterprise that develops, designs,
produces, manufactures, markets, licenses, sells, renders, or provides any
product or service that competes with any product or service actually or planned
to be developed, designed, produced, manufactured, marketed, licensed, sold,
rendered, or provided by the Company while you are or were employed by the
Company; provided that your passive ownership of not more than 1% of the
outstanding stock of a publicly-held company will not, by itself, violate this
provision.  For purposes of this Grant Agreement, you agree that the Company
does business throughout and plans to do business throughout the United States;
             

 

 Page 7

 



            (ii)      Solicit Clients, Customers, or Accounts.  You will not,
either alone or in association with others, actually or attempt to solicit,
divert, or take away the business or patronage of any of the Company’s clients,
customers, or accounts, or prospective clients, customers, or accounts, that the
Company contacted, solicited, or served while you were employed by the Company
or about which you have Proprietary Information, provided that this provision
does not prevent you from soliciting clients, customers, or accounts (if you are
not using Proprietary Information to do so) for purposes that are not in actual
or potential competition with the Company;                            (iii)
     Solicit or Hire Company Employees and Independent Contractors.  You will
not, either alone or in association with others, actually or attempt to (x)
solicit, recruit or induce any Company employee or independent contractor to
leave the Company’s service or (y) solicit, recruit, hire, or engage as an
employee or independent contractor any individual whom the Company employed or
engaged at any time while you were employed by the Company, except for an
individual whose employment or other service relationship with the Company ended
at least six months before the date of your action; and/or                      
    (iv)      Disclose or Utilize Product Development.  You will not, either
alone or in association with others, disclose to, or utilize for the benefit of,
any entity other than the Company, any systems or product development ideas,
concepts, or strategies that you or others in communication with you explored,
generated, initiated, or discussed for potential implementation during your
employment with the Company, even if the Company has not implemented such ideas,
concepts, or strategies by the time your employment with the Company ends.      
                    For the purposes of subsection (ii) “Solicit Clients,
Customers, or Accounts”, the terms “customer,” “client,” or “account” as applied
to governmental agencies will mean the agency or department for which any of the
products or services of the Company are sold or performed during the applicable
period, any related program office, and any agency, department, or office that
succeeds to the functions of any agency, department, or office to which the
Company then provides or within the preceding 12 months provided goods or
services (to the extent that the successor replaces part or all of the customer
or client to which the Company provided goods or services).                  
General   To the extent that you and the Company agree at any time to enter into
separate agreements containing restrictive covenants with different or
inconsistent terms than those contained herein, you and the Company acknowledge
and agree that such different or inconsistent terms shall not in any way affect
or have relevance to the Restrictive Covenants contained herein, and the terms
of these Restrictive Covenants do not supersede or amend any others currently or
in the future in place.              

 

 Page 8

 



            By accepting this Option grant, you agree that the provisions of
this Restrictive Covenants section (and the related Restrictive Covenants
Clawback section) are reasonable and necessary to protect the legitimate
interests of the Company.                Notices   Any notice you give to the
Company must follow the procedures then in effect.  If no other procedures
apply, you must send your notice in writing by hand or by mail to the office of
the Company’s Secretary (or to the Chair of the Committee if you are then
serving as the sole Secretary).  If mailed, you should address it to the
Company’s Secretary (or the Chair of the Committee) at the Company’s then
corporate headquarters, unless the Company directs optionees to send notices to
another corporate department or to a third party administrator or specifies
another method of transmitting notice.  The Company and the Committee will
address any notices to you using its standard electronic communications methods
or at your office or home address as reflected on the Company’s personnel or
other business records.  You and the Company may change the address for notice
by like notice to the other, and the Company can also change the address for
notice by general announcements to optionees.                Amendment   Subject
to any required action by the Committee or the shareholders of the Company, the
Company may cancel the Option and provide a new Award in its place, provided
that the Award so replaced will satisfy all of the requirements of the Plan as
of the date such new Award is made and no such action will adversely affect the
Option to the extent then exercisable.               Plan Governs   Wherever a
conflict may arise between the terms of this Grant Agreement and the terms of
the Plan, the terms of the Plan will control.  The Committee may adjust the
number of Option Shares and the Exercise Price and other terms of the Option
from time to time as the Plan provides.

 

 

 

 

 

 



 

 



 

 

 

 

Page 9



 

 